Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered July 26, 1994, convicting him of robbery in the first degree (eight counts), robbery in the second degree (four counts), criminal possession of a weapon in the second degree (four counts), and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The jury properly found that the defendant, along with several accomplices, entered a bodega in Far Rockaway, Queens, armed with loaded and operable firearms and stole various items, including jewelry and cash. Issues of credibility of the witnesses and the weight to be accorded the evidence were all questions to be determined by the jury which sáw and heard the witnesses (see, People v Gaimari, 176 NY 84). The jury’s determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The court properly limited the defendant’s cross-examination of the People’s witnesses concerning an unrelated narcotics conviction arising from an incident at the same bodega which occurred approximately one month after the instant robbery. So too, with regard to the subsequent dismissal of the charges against the others arrested at the time of that incident. All of these areas of inquiry were not relevant to the issue of whether the defendant participated in this robbery (see, People v Moore, 231 AD2d 532).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Thompson, Sullivan and Friedmann, JJ., concur.